Opinion,
Mr. Justice McCollum:
The appellant’s points were affirmed. In answering the first and fourth the learned judge explained to the jury, as applicable to the case, the meaning of the words “ opportunity to ascertain,” and the accuracjr of his explanation is not questioned. He might well have affirmed these points without explanation, but he cannot be convicted of error for correctly interpreting *249an expression used in them. The first and fourth specifications are based on the answers to them, but there is no attempt to show that these are incorrect or- misleading. It may be conceded that an affirmance of the points without comment would have been appropriate and sufficient, yet it cannot be disputed that the answers were the equivalent of it. A consciousness of this pervades the argument of the appellant, which is directed exclusively to the claim he now makes, that the case should have been taken from the jury, on the ground that the injury was caused by a risk which was apparent and assumed by the appellee as incident to his employment, and that his own negligence contributed to it. But no point was presented by the appellant which requested a binding instruction in his favor. It is evident that he did not think he was entitled to such an instruction, until a verdict had been rendered against him. In the absence of a request for a direction to find for the defendant, the principal question discussed in his paper-book is not upon the record. The case was given to the jury with the instructions he solicited, and he has no standing here to complain of the result. But as we have examined and considered the case with reference to the claim now made by the appellant, it is proper to say that he was not prejudiced by the omission to request a binding instruction. The case was for the jury, and was correctly tried and decided.
Judgment affirmed.